NOTE: This order is nonprecedential.


  Wniteb ~tate% qcourt of §ppeaI%
      for !be jfeberaI qcircuit

               ROBERT L. BELCHER,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2011·7181


   Appeal from the United States Court of Appeals for
Veterans Claims in 09-622, Judge William P. Greene, Jr.


                     ON MOTION


                       ORDER

   Eric K. Shinseki, Secretary of Veterans Affairs, moves
without opposition for a 30-day extension of time, until
February 15, 2012, to file his response brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:
BELCHER v. DVA                                             2

      The motion is granted.

                               FOR THE COURT


      JAN 19 2012               lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Zachary M. Stolz, Esq                      FILED
    Lauren A. Weeman, Esq.             US. COURT OF APPEALS FOR
                                        • THE FEDERAl CIRCUIT
s21
                                           JAN 1 92012
                                             JAN HORBAlV
                                                ClERK